Exhibit 10.1

LTX-CREDENCE CORPORATION

INDEMNIFICATION AGREEMENT

This Agreement is made as of the              day of             , 2008, by and
between LTX-Credence Corporation, a Massachusetts corporation (the
“Corporation”), and                                          (“Indemnitee”), a
director or officer of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

WHEREAS, the prevailing, significant level of corporate litigation subjects
directors and officers to expensive litigation risks, and

WHEREAS, it is the policy of the Corporation to indemnify its directors and
officers so as to provide them with the maximum protection permitted by law, and

WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s Articles of Organization and Bylaws and insurance as adequate in
the present circumstances, and may not be willing to serve or continue to serve
as a director or officer of the Corporation without adequate protection, and

WHEREAS, the Corporation desires Indemnitee to serve, or continue to serve, as a
director or officer of the Corporation.

NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the Corporation and Indemnitee do hereby agree as follows:

1. Definitions. As used in this Agreement:

(a) A “Change in Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(x) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (x), (y) and (z) of
subsection (iii) of this definition; or



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (y) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (z) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(b) The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation or who, while
a director or officer of the Corporation, is or was serving at the Corporation’s
request as a director, officer, fiduciary, partner, trustee, employee or agent
of, or in a similar capacity with, another corporation, partnership, joint
venture, trust, employee benefit plan or other entity. A director or officer is
considered to be serving an employee benefit plan at the Corporation’s request
if his or her duties to the Corporation also impose duties on, or otherwise
involve services by, him or her to the plan or to participants in or
beneficiaries of the plan.

 

2



--------------------------------------------------------------------------------

(c) The term “Disinterested Director” shall mean a director of the Corporation
who, at the time of a vote referred to in Paragraph 8, is not (i) a party to the
Proceeding, or (ii) an individual having a familial, financial, professional or
employment relationship with Indemnitee, which relationship would, in the
circumstances, reasonably be expected to exert an influence on the director’s
judgment when voting on the decision being made.

(d) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone and telecopy
charges, postage, delivery service fees and other disbursements or expenses of
the type customarily incurred in connection with a Proceeding, but shall not
include the amount of judgments, fines or penalties against Indemnitee or
amounts paid in settlement in connection with such matters.

(e) The term “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the
Corporation or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. The Corporation agrees to pay the reasonable fees and expenses
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

(f) The term “Liability” shall mean the obligation to pay a judgment,
settlement, penalty, fine (including an excise tax assessed with respect to an
employee benefit plan) and all reasonable Expenses incurred in connection with a
Proceeding.

(g) The term “Proceeding” shall mean any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative, arbitrative
or investigative and whether formal or informal.

2. Indemnification.

(a) Subject to Paragraph 3, the Corporation shall, to the fullest extent
permitted by law (as such may be amended from time to time), indemnify
Indemnitee in connection with any Proceeding as to which Indemnitee is, was or
is threatened to be made a party (or is otherwise involved) by reason of
Indemnitee’s Corporate Status. In furtherance of the foregoing and without
limiting the generality thereof:

(i) the Corporation shall indemnify Indemnitee if Indemnitee was, is or is
threatened to be made a defendant or respondent in a Proceeding because of
Indemnitee’s Corporate Status as a director against Liability incurred in the
Proceeding if (A) (1) Indemnitee

 

3



--------------------------------------------------------------------------------

conducted himself or herself in good faith, and (2) Indemnitee reasonably
believed that his or her conduct was in the best interests of the Corporation or
that his or her conduct was at least not opposed to the best interests of the
Corporation, and (3) in the case of any criminal proceeding, Indemnitee had no
reasonable cause to believe his or her conduct was unlawful, or (B) Indemnitee
engaged in conduct for which Indemnitee shall not be liable under a provision of
the Corporation’s Articles of Organization authorized by Section 2.02(b)(4) of
Chapter 156D of the General Laws of the Commonwealth of Massachusetts (“Chapter
156D”) or any successor provision to such Section; and

(ii) the Corporation shall indemnify Indemnitee if Indemnitee was, is or is
threatened to be made a defendant or respondent in a Proceeding because of
Indemnitee’s Corporate Status as an officer against Liability incurred in the
Proceeding, except for Liability arising out of acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of law.

(b) Indemnitee’s conduct with respect to an employee benefit plan for a purpose
Indemnitee reasonably believed to be in the interests of the participants in,
and the beneficiaries of, the plan is conduct that satisfies the requirement
that Indemnitee’s conduct was at least not opposed to the best interests of the
Corporation.

(c) The termination of a Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, is not, of
itself, determinative that Indemnitee did not meet the relevant standard of
conduct described in this Paragraph 2.

3. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Paragraphs 9 and 10:

(a) the Corporation shall not indemnify, or advance Expenses to, Indemnitee in
connection with a Proceeding (or part thereof) initiated by Indemnitee unless
(i) the initiation thereof was approved by the Board of Directors of the
Corporation (the “Board of Directors”) or (ii) the Proceeding is instituted
after a Change in Control; and

(b) the Corporation shall not be required to make an indemnification payment to
Indemnitee to the extent Indemnitee has otherwise actually received such payment
under any insurance policy, agreement or otherwise, and in the event the
Corporation makes any indemnification payments to Indemnitee and Indemnitee is
subsequently reimbursed from the proceeds of insurance, Indemnitee shall
promptly refund such indemnification payments to the Corporation to the extent
of such insurance reimbursement.

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, in addition to and not in limitation of the rights
set forth in Paragraph 2, to the extent that Indemnitee has been wholly
successful, on the merits or otherwise, in the defense of any Proceeding to
which Indemnitee was a party because of Indemnitee’s Corporate Status,
Indemnitee shall be indemnified, to the fullest extent permitted by law (as such
may be amended from time to time), against all reasonable Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.

 

4



--------------------------------------------------------------------------------

5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified against all reasonable Expenses
incurred by or on behalf of Indemnitee in connection therewith.

6. Notification and Defense of Claim.

(a) Indemnitee must notify the Corporation in writing as soon as practicable of
any Proceeding for which indemnity will or could be sought by Indemnitee and
provide the Corporation with a copy of any summons, citation, subpoena,
complaint, indictment, information or other document relating to such Proceeding
with which Indemnitee is served. The Corporation will be entitled to participate
in any such Proceeding at its own expense. Indemnitee shall have the right to
engage Indemnitee’s own counsel in connection with such Proceeding. Indemnitee’s
counsel shall cooperate reasonably with the Corporation’s counsel to minimize
the cost of defending claims against the Corporation and Indemnitee.

(b) The Corporation shall not be required to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Corporation’s written consent. The Corporation shall not settle any
Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Corporation nor
Indemnitee will unreasonably withhold consent to any proposed settlement.

7. Advancement of Expenses. The Corporation shall advance any and all Expenses
incurred by or on behalf of the Indemnitee in connection with a Proceeding
within 30 days after receipt by the Corporation of a written request for
advancement of Expenses (including in such request such documentation and
information as is reasonably available to Indemnitee with respect to such
Proceeding); provided, however, that the payment of such Expenses incurred by
Indemnitee or on his or her behalf in advance of the final disposition of such
Proceeding shall be made only upon receipt of (i) a written affirmation of
Indemnitee’s good faith belief that Indemnitee has met the applicable standard
of conduct described in Paragraph 2 or, in the case of a Proceeding because of
Indemnitee’s Corporate Status as a director, that the Proceeding involves
conduct for which Liability has been eliminated under a provision of the
Corporation’s Articles of Organization as authorized by Section 2.02(b)(4) of
Chapter 156D or any successor provision to such Section and (ii) an unlimited
undertaking by or on behalf of Indemnitee to repay all amounts so advanced in
the event that it shall ultimately be determined (after all rights to appeal
have been exhausted or lapsed or waived) that Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement (such affirmation
and undertaking to contain only such terms as are required by the applicable
provisions of Chapter 156D). The Corporation may not withhold any advancement of
Expenses based on any disagreement as to the substance of any written
affirmation that satisfies the condition set forth in clause (i) above. The
undertaking referred to in clause (ii) above shall be an unlimited, unsecured
general obligation of Indemnitee, and shall be accepted without reference to
Indemnitee’s financial ability to make repayment. Any advances and undertakings
to repay shall

 

5



--------------------------------------------------------------------------------

be interest-free. A sample form of written request for advancement of Expenses
is attached hereto as Attachment A.

8. Procedures.

(a) In order to obtain indemnification pursuant to this Agreement, Indemnitee
shall submit to the Corporation a written request, including in such request
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Any such indemnification shall be made promptly,
and in any event within 60 days after receipt by the Corporation of the written
request of Indemnitee, subject to the provisions of Subparagraphs 8(b) and 8(e)
below.

(b) With respect to requests for indemnification under Paragraph 2, except as
set forth in Paragraph 10, no indemnification shall be made under this Agreement
unless it is determined that Indemnitee has met the applicable standard of
conduct set forth in Paragraph 2. The determination of whether Indemnitee has
met the applicable standard of conduct set forth in Paragraph 2, and any
determination that Expenses that have been advanced pursuant to Paragraph 7 must
be subsequently repaid to the Corporation, shall be made in each instance (i) if
there are two or more Disinterested Directors, by the Board of Directors by a
majority vote of all the Disinterested Directors, a majority of whom shall for
such purpose constitute a quorum, or by a majority of the members of a committee
of two or more Disinterested Directors appointed by such vote; (ii) by special
legal counsel (A) selected in the manner prescribed in clause (i), or (B) if
there are fewer than two Disinterested Directors, selected by the Board of
Directors, in which selection directors who do not qualify as Disinterested
Directors may participate, or (iii) by the shareholders of the Corporation (but
shares owned by or voted under the control of a director who at the time does
not qualify as a Disinterested Director may not be voted on the determination).
Such determination shall be made within the 60-day period referred to in
Subparagraph 8(a) (unless extended by mutual agreement by the Corporation and
Indemnitee). For the purpose of the foregoing determination with respect to
requests for indemnification under Paragraph 2 or repayment of advanced
Expenses, Indemnitee shall be entitled to a presumption that he or she has met
the applicable standard of conduct set forth in Paragraph 2 and is entitled to
indemnification. The Corporation acknowledges that Indemnitee may settle a
Proceeding in order to avoid expense, delay, distraction, disruption and
uncertainty and that, therefore, any such settlement (with or without payment of
money or other consideration) shall not in and of itself overcome the
presumption set forth above.

(c) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Corporation or its
affiliates, including financial statements, or on information supplied to
Indemnitee by the officers of the Corporation or its affiliates in the course of
their duties, or on the advice of legal counsel for the Corporation or its
affiliates or on information or records given or reports made to the Corporation
or its affiliates by an independent certified public accountant or by an
appraiser or other expert selected with the reasonable care by the Corporation
or its affiliates. The provisions of this Section 8(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in

 

6



--------------------------------------------------------------------------------

which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement.

(d) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Corporation or its affiliates shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

(e) Notwithstanding anything to the contrary set forth in this Agreement, if a
request for indemnification pursuant to Paragraph 2 is made after a Change in
Control, at the election of Indemnitee made in writing to the Corporation, the
determination required to be made pursuant to Subparagraph 8(b) above as to
whether Indemnitee has met the applicable standard of conduct or is required to
repay advanced Expenses shall be made by Independent Counsel. The Independent
Counsel shall be selected in the manner prescribed in clause (ii) of
Subparagraph 8(b). Indemnitee may, within 10 days after written notice of
selection shall have been given, deliver to the Corporation, a written objection
to such selection. Absent a timely objection, the person so selected shall act
as Independent Counsel. If a written objection is made, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn. If, within 20 days after submission by Indemnitee of a written
request for Independent Counsel, no Independent Counsel shall have been selected
and not objected to, either the Corporation or Indemnitee may petition any court
of competent jurisdiction for the appointment as Independent Counsel of a person
selected by the court or by such other person as the court shall designate, and
the person so appointed shall act as Independent Counsel under this
Subparagraph 8(e). The Corporation shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to this Subparagraph 8(e), and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Subparagraph 8(e), regardless of the manner in which such Independent Counsel
was selected or appointed.

9. Right to Seek Court-Ordered Indemnification and Advance of Expenses. Nothing
contained in this Agreement shall abrogate or limit the right of Indemnitee to
apply to a court of competent jurisdiction for indemnification or an advance of
Expenses to the extent permitted by Section 8.54 of Chapter 156D or any
successor Section thereto that increases the scope of permitted indemnification.

10. Remedies.

(a) The right to indemnification and advancement of Expenses as provided by this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction or, at Indemnitee’s option, by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. If
Indemnitee elects arbitration, the arbitration shall take place in Boston,
Massachusetts. Any such judicial proceeding or arbitration shall be conducted in
all respects as a de novo trial or arbitration on the merits.

(b) In connection with any determination as to whether the Indemnitee is
entitled to be indemnified under this Agreement, the court or arbitrator shall
presume that the Indemnitee has met the applicable standard of conduct and is
entitled to indemnification, and,

 

7



--------------------------------------------------------------------------------

unless otherwise required by law, the burden of proof shall be on the
Corporation to establish by clear and convincing evidence that the Indemnitee is
not so entitled. Neither the failure of the Board of Directors (or other person
or body appointed pursuant to Section 8(b)) to have made a determination that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination pursuant to
Paragraph 8 that Indemnitee has not met such applicable standard of conduct,
shall be a defense to an action brought to enforce this Agreement or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(c) The Corporation shall indemnify Indemnitee against any and all Expenses that
are incurred by Indemnitee in connection with any action brought by Indemnitee
for (i) indemnification or advancement of Expenses by the Corporation under this
Agreement or under applicable law or the Corporation’s Articles of Organization
or Bylaws now or hereafter in effect relating to indemnification, and/or
(ii) recovery under directors’ and officers’ liability insurance policies
maintained by the Corporation, but only in the event that Indemnitee ultimately
is determined to be entitled to such indemnification or insurance recovery, as
the case may be. The Corporation shall, if so requested by Indemnitee, advance
the foregoing Expenses to Indemnitee, subject to and in accordance with
Paragraph 7.

11. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties or amounts paid in settlement actually
and reasonably incurred by him or her or on his or her behalf in connection with
any Proceeding but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which Indemnitee is
entitled.

12. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

13. Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) six years after the date that Indemnitee shall have ceased to
serve as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, fiduciary, partner, trustee, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise or (b) the final termination of all Proceedings
pending on the date set forth in clause (a) in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by Indemnitee pursuant to Paragraph 9 relating thereto.

14. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Corporation’s
Articles of Organization or Bylaws, any agreement, any vote of shareholders or
directors of the Corporation, Chapter 156D, any

 

8



--------------------------------------------------------------------------------

other law (common or statutory) or otherwise, both as to action in Indemnitee’s
official capacity and as to action in another capacity while holding office for
the Corporation, and nothing in this Agreement shall be deemed to waive any such
other rights.

15. Insurance. Nothing in this Agreement shall be deemed to prohibit the
Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or Indemnitee against any expense, liability or loss incurred by
it or him or her in any such capacity, or arising out of Indemnitee’s status as
such, whether or not Indemnitee would be indemnified against such expense,
liability or loss under this Agreement. To the extent that the Corporation
maintains an insurance policy or policies providing liability insurance for
directors, officers, employees, or agents of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
entity that such person serves at the request of the Corporation, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee or agent under such policy or policies. For the duration of
Indemnitee’s service as a director and/or officer of the Corporation, and
thereafter for so long as Indemnitee shall be subject to any pending or possible
claim indemnifiable pursuant to the terms of this Agreement, the Corporation
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to cause to be
maintained in effect a policy or policies of directors’ and officers’ liability
insurance providing coverage for directors and/or officers of the Corporation
that is at least substantially comparable in scope and amount to that proved by
the Corporation’s current policies of director’s and officers’ liability
insurance. In the event of a Change in Control, the Corporation shall maintain
(or cause to be maintained) for the benefit of the Indemnitee, the same policy
or policies of liability insurance for directors, officers, employees, or agents
of the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other entity which such person serves at the request of
the Company that existed for the benefit of Indemnitee prior to the Change of
Control (or a policy or policies no less favorable to the Indemnitee) for a
period of six year thereafter. If, at the time of the receipt of a notice of a
claim pursuant to the terms of this Agreement, the Corporation has director and
officer liability insurance in effect, the Corporation shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.

16. Access to Information. Indemnitee shall be entitled access to such
information in the possession of the Corporation as may be reasonably necessary
to enforce Indemnitee’s rights under this Agreement.

17. No Special Rights. Nothing herein shall confer upon Indemnitee any right to
continue to serve as an officer or director of the Corporation for any period of
time, or at any particular rate of compensation.

18. Savings Clause. If this Agreement or any portion of this Agreement shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall

 

9



--------------------------------------------------------------------------------

nevertheless indemnify Indemnitee against Liabilities with respect to any
Proceeding to the fullest extent permitted by any applicable portion of this
Agreement that shall not have been invalidated, and this Agreement shall be
interpreted to give effect, to the fullest extent permitted by applicable law,
to the intention of the invalidated provision.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

20. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the estate,
heirs, executors, administrators and personal representatives of Indemnitee. The
Corporation shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial part of the business or assets of the Corporation expressly to
assume and agree to perform this Agreement in the manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken place.

21. Headings; Interpretation. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof. When reference is made in
this Agreement to a Paragraph or Subparagraph, such reference shall be to a
Paragraph or Subparagraph of this Agreement, unless otherwise indicated.

22. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof nor shall any such
waiver constitute a continuing waiver.

23. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (a) when delivered by
hand or (b) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

(i)    if to Indemnitee, to:    The address shown below his or her signature
below. (ii)    if to the Corporation, to:   

LTX-Credence Corporation

[1421 California Circle

Milpitas, CA 95035]

Attn: General Counsel

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

10



--------------------------------------------------------------------------------

24. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts.
Indemnitee may elect to have the right to indemnification or reimbursement or
advancement of Expenses interpreted on the basis of the applicable law in effect
at the time of the occurrence of the event or events giving rise to the
applicable Proceeding, to the extent permitted by law, or on the basis of the
applicable law in effect at the time such indemnification or reimbursement or
advancement of Expenses is sought. Such election shall be made, by a notice in
writing to the Corporation, at the time indemnification or reimbursement or
advancement of Expenses is sought; provided, however, that if no such notice is
given, and if Chapter 156D is amended, or other Massachusetts law is enacted, to
permit further indemnification of directors and officers, then Indemnitee shall
be indemnified to the fullest extent permitted under Chapter 156D, as so
amended, or by such other Massachusetts law, as so enacted.

25. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce Indemnitee to serve or to
continue to serve as a director or officer of the Corporation, and acknowledges
that Indemnitee is relying upon this Agreement in continuing in such capacity.

26. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit in any
way Indemnitee’s rights under Massachusetts law or the Corporation’s Articles of
Organization or Bylaws.

[Remainder of the Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LTX-CREDENCE CORPORATION By:  

 

INDEMNITEE:  

 

Address:  

 

 

 

 

12



--------------------------------------------------------------------------------

ATTACHMENT A

FORM OF REQUEST FOR ADVANCEMENT OF EXPENSES

Reference is made to the Indemnification Agreement made as of the      day of
            ,            , by and between LTX-Credence Corporation, a
Massachusetts corporation (the “Corporation”), and the undersigned
(“Indemnitee”), a director or officer of the Corporation (the “Indemnification
Agreement”). Capitalized terms used herein and not otherwise defined have the
same meaning as in the Indemnification Agreement.

I hereby request that the Corporation advance the following expenses:
                                        . These expenses related to the
following matter:                                         . I have attached the
following documentation and information, which is the documentation and
information reasonably available to me, with respect to such matter:
                                        .

Pursuant to the Indemnification Agreement and Section 8.53 of Chapter 156D, I
hereby affirm my good faith belief that I have met the applicable standard of
conduct described in Paragraph 2 of the Indemnification Agreement or, in the
case of a Proceeding because of my Corporate Status as a director, that the
Proceeding involves conduct for which Liability has been eliminated under a
provision of the Corporation’s Articles of Organization as authorized by
Section 2.02(b)(4) of Chapter 156D or any successor provision to such Section.

Pursuant to the Indemnification Agreement and Section 8.53 of Chapter 156D, I
hereby agree to repay all amounts advanced in the event that it shall ultimately
be determined (after all rights to appeal have been exhausted or lapsed or
waived) that I am not entitled to be indemnified by the Corporation as
authorized in the Indemnification Agreement. I hereby confirm and acknowledge
that the foregoing undertaking is my unlimited, unsecured general obligation. In
accordance with the Indemnification Agreement, I understand that this
undertaking shall be accepted without reference to my financial ability to make
repayment. In accordance with the Indemnification Agreement, any advances, and
my undertaking to repay, shall be interest-free.

 

[INSERT NAME OF INDEMNITEE]

 

Signed

 

Date

 

13